 

 

 

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

 

BY AND AMONG

 

 

 

NYBD HOLDINGS, INC.

 

NYBD MERGER SUB, INC.

 

AND

 

PLEASANT KIDS, INC.

 

 

 

 

 

 

 

 

 

 

Dated as of September 20, 2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 





 

 

 

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

 

 

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this “Agreement”) is made and
entered into as of September 20, 2013, by and among NYBD HOLDINGS, INC., a
Florida corporation (“Acquiror”), NYBD MERGER SUB, INC., a Florida corporation
and wholly-owned subsidiary of Acquiror (“Merger Sub”), and PLEASANT KIDS, INC.,
a Florida corporation (the “Company”).

 

R E C I T A L S :

 

WHEREAS, Acquiror, Merger Sub and the Company intend to effect a merger of
Company with and into the Merger Sub (the “Merger”) pursuant to this Agreement
and in accordance with the Florida Business Corporation Act (“Florida Law”); and

 

WHEREAS, the Board of Directors of the Company has determined that the Merger is
consistent with and in furtherance of the long term business strategy of the
Company and is fair to, and in the best interest of, the Company and its
stockholders and has approved and adopted this Agreement and the transactions
contemplated thereby, and recommended approval and adoption of this Agreement by
the stockholders of the Company; and

 

WHEREAS, it is intended that for federal income tax purposes the Merger qualify
as a tax free reorganization within the meaning of Section 368(a) of the United
States Internal Revenue Code of 1986, as amended (the “Code”), and that for
accounting purposes the Merger will be treated as a purchase.

2

 

 

NOW, THEREFORE, in consideration of the foregoing and the mutual benefits to be
derived from this Agreement and the representations, warranties, covenants,
agreements, conditions and promises contained herein, the parties hereby agree
as follows:

 

ARTICLE I

 

MERGER

 

1.1. The Merger. In accordance with the provisions of, and subject to the terms
and conditions of, this Agreement and Florida Law, at the Effective Time
(defined below), Company shall be merged with and into Merger Sub (the
“Merger”), and the Merger Sub shall continue as the surviving corporation of the
Merger (the “Surviving Corporation”) but shall retain the name of the Company.
Merger Sub and the Company are sometimes herein referred to as the “Constituent
Corporations”.

 

1.2. The Effective Time of the Merger. Subject to the provisions of this
Agreement and Florida Law, a certificate of merger with respect to the Merger
shall be executed, delivered and filed with the Secretary of State of the State
of Florida by each of the Constituent Corporations on the Closing Date (as
hereinafter defined). The Merger shall become effective on the date and time of
such filing (the “Effective Time”).

 

1.3. Effect of Merger. At the Effective Time, the separate existence of the
Company shall cease and the Company shall be merged with and into the Merger
Sub, and the Surviving Corporation shall possess all of the rights, privileges,
powers and franchises as well of a public as of a private nature, and be subject
to all the restrictions, disabilities and duties of each of the Constituent
Corporations and shall have such other effects as provided by Florida Law.

 

1.4. Articles and By-Laws of Surviving Corporation. From and after the Effective
Time: (a) the Articles of Incorporation (the “Articles”) of Merger Sub, as
amended herein, shall be the Articles of the Surviving Corporation; (b) the
by-laws of Merger Sub, as amended herein, shall be the by-laws of the Surviving
Corporation, unless and until altered, amended or repealed as provided in the
Articles or such by-laws; and (c) the directors and officers of Company shall be
the directors of the Surviving Corporation, unless and until removed, or until
their respective terms of office shall have expired, in accordance with the
Articles and the by-laws of the Surviving Corporation, as applicable. The
Articles of Incorporation and the by-laws of Merger Sub are hereby amended to
provide that the name of Merger Sub shall be from and after the Effective Time
“Pleasant Kids Bottling Corp.”

 

1.5. Taking of Necessary Action. Prior to the Effective Time, the parties hereto
shall do or cause to be done all such acts and things as may be necessary or
appropriate in order to effectuate the Merger as expeditiously as reasonably
practicable, in accordance with this Agreement.

 

3

 

 

ARTICLE II

 

CONVERSION AND EXCHANGE OF SECURITIES

 

2.1. Conversion of Shares.

 

(a) Effect of Share Conversion (Preferred Shares). At the Effective Time, each
share of Class A Preferred stock of the Company (“Company Preferred Stock”),
issued and outstanding immediately prior to the Effective Time other than
Dissenting Shares shall, by virtue of the Merger and without any action on the
part of the holder thereof, be converted into and represent the right to receive
one (1) validly issued, fully paid and nonassessable unregistered share of
Series A Preferred stock, par value $.0001 per share (“Acquiror Preferred
Stock”), of Acquiror.

 

(b) No Further Rights in Company Preferred Stock. On and after the Effective
Time, holders of certificates which immediately prior to the Effective Time
represented shares of Company Preferred Stock (the “Preferred Stock
Certificates”) shall cease to have any rights as stockholders of the Company,
except the right to receive the consideration set forth in this Article II for
each share of Company Preferred Stock held by them.

 

(c) Effect of Share Conversion (Common Stock). At the Effective Time, each share
of Common stock of the Company (“Company Common Stock”), issued and outstanding
immediately prior to the Effective Time other than Dissenting Shares shall, by
virtue of the Merger and without any action on the part of the holder thereof,
be converted into and represent the right to receive one (1) validly issued,
fully paid and nonassessable unregistered share of Common stock, par value
$.0001 per share (“Acquiror Common Stock”), of Acquiror.

 

(d) No Further Rights in Company Common Stock. On and after the Effective Time,
holders of certificates which immediately prior to the Effective Time
represented shares of Company Common Stock (the “Common Stock Certificates”)
shall cease to have any rights as stockholders of the Company, except the right
to receive the consideration set forth in this Article II for each share of
Company Common Stock held by them.

 

 

4

 

2.2. Exchange of Stock Certificates.

 

(a) Exchange at Closing. At Closing upon performance by the Company of the
obligations set forth in Section 6.1(b), Acquiror shall deliver to the Escrow
Agent designated in the Escrow Agreement to be entered into pursuant to Section
5.8 hereof certificates representing an aggregate amount of shares of Acquiror
Preferred Stock (such stock together with any dividends or distributions with
respect thereto, being hereinafter referred to as the “Exchange Fund”) to be
held by and disbursed by the Escrow Agent pursuant to the terms of said Escrow
Agreement. If any certificate for Acquiror Preferred Stock is to be issued to a
person other than a person in whose name the Stock Certificate representing the
shares of Company Preferred Stock, as applicable, surrendered in exchange
therefor is registered, it shall be a condition of such exchange that the person
requesting such exchange shall pay to the Exchange Agent any transfer or other
taxes required by reason of issuance of certificates for such Acquiror Preferred
Stock to a person other than the registered holder of the Stock Certificate
surrendered, or shall establish to the reasonable satisfaction of the Exchange
Agent that such tax has been paid or is not applicable.

 

(b) Closing of the Company’s Stock Transfer Books. At or after the Effective
Time, there shall be no transfers on the stock transfer books of the Company of
the shares of Company Common or Preferred Stock that were outstanding
immediately prior to the Effective Time. If, after the Effective Time, Stock
Certificates are presented to the Surviving Corporation, they shall be
confiscated and destroyed by the Surviving Corporation.

 

(c) Effect of Escheat Laws. Neither the Acquiror, the Surviving Corporation, nor
any other party hereto shall be liable to a holder of a Stock Certificate for
any consideration delivered to a public official pursuant to any applicable
abandoned property, escheat or similar laws.

 

(d) Lost Stock Certificates. In the event that any Stock Certificate shall have
been lost, stolen or destroyed, upon the making of an affidavit of that fact and
posting bond acceptable to Acquiror by the person claiming such Stock
Certificate to be lost, stolen or destroyed, the shares of Acquiror Common or
Preferred Stock and unpaid dividends and distributions on shares of Acquiror
Common or Preferred Stock, as applicable, as provided in this Section 2.2 shall
be deliverable in respect thereof pursuant to this Agreement.

 

(e) Risk of Loss. The risk of loss with respect to any shares of Acquiror to be
delivered to Escrow Agent hereunder shall pass, only upon physical delivery of
the shares to the Escrow Agent.

 

2.3. Shares of Dissenting Stockholders. Notwithstanding anything in this
Agreement to the contrary, any shares of Company Common Stock that are issued
and outstanding as of the Effective Time and that are held by a stockholder who
has properly exercised his appraisal rights (the “Dissenting Shares”) under
Florida Law shall not be converted into the right to receive shares of Acquiror
Common Stock, unless and until the holder shall have failed to perfect, or

5

 

shall have effectively withdrawn or lost, his right to dissent from the Merger
under Florida Law and to receive such consideration as may be determined to be
due with respect to such Dissenting Shares pursuant to and subject to the
requirements of Florida Law.

 

2.4. Stock Legends. All shares of “Acquiror Stock” (defined as Acquiror Common
Stock) or all types and classes to be issued in the Merger or upon conversion
shall be characterized as "restricted securities" under the Securities Act of
1933 (the “1933 Act”), and each certificate representing any of such shares
shall bear a legend identical or similar in effect to the following legend
(together with any other legend or legends required by applicable state
securities laws or otherwise):

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "ACT") AND MAY NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED, OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR
UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT REGISTRATION IS NOT REQUIRED.

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company makes the following representations and warranties to Acquiror, each
of which shall be deemed material (and Acquiror, in executing, delivering and
consummating this Agreement, has relied and will rely upon the correctness and
completeness of each of such representations and warranties):

 

3.1. Organization, Good Standing and Qualification of Company; Articles and
By-Laws. The Company is a corporation duly organized and validly existing under
the laws of the State of Florida and is in good standing under such laws and has
requisite corporate power and authority to own properties owned by it and to
conduct business as being conducted by it, except where the failure to be
existing and in good standing or have such power would not have a Company
Material Adverse Effect (as defined herein). The Company is qualified to do
business as a foreign corporation in all jurisdictions in which its ownership of
property or activities might require its qualification to do business as a
foreign corporation, except where the failure to be so qualified would not have
a Company Material Adverse Effect. The Company has made available to Acquiror or
representatives of Acquiror true, correct and complete copies of its Articles
and by-laws, each as amended to date. As used in this Agreement, “Company
Material Adverse Effect” means any material adverse change in, or material
adverse effect on, the business, financial condition or operations of the
Company, taken as a whole which would

6

 

prevent the Company from operating in substantially the same manner as presently
or involves more than $10,000.

 

3.2. Corporate Power of Company. The Company has all requisite corporate power
and authority to execute and deliver this Agreement, to carry out and perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by the Company of this Agreement
and the consummation of the transactions contemplated herein have been duly and
validly authorized by the Board of Directors of the Company. Except for
obtaining the approval of its stockholders, no further corporate authorization
is necessary on the part of the Company to consummate the transactions
contemplated hereby.

 

3.3. Subsidiary. The Company has not subsidiaries and does not directly or
indirectly own of record or beneficially any other capital stock or equity
interest or investment in any corporation, association or business entity.

 

3.4. Capitalization. The authorized capital stock of the Company consists of
1,000 shares of common stock having no par value and 10,000,000 shares of Class
A Preferred Stock $1.00 par value. Schedule 3.4 sets forth all of the holders
and shares held, as of the date of this Agreement, of the Company’s common stock
issued outstanding. All the issued and outstanding shares of common stock have
been duly authorized and validly issued, are fully paid and nonassessable.
Except as set forth in Schedule 3.4, as of the date hereof, the Company does not
have outstanding any options to purchase, or any preemptive rights or other
rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
its capital stock or any such options, rights, convertible securities or
obligations. Except as set forth in Schedule 3.4, there are no existing voting
trusts or similar agreements to which the Company is a party with respect to the
voting of the capital stock of the Company. The Company holds no shares of its
capital stock in its treasury. All dividends and distributions of any nature
with respect to any capital stock of the Company, declared or set aside prior to
the Closing, have been paid.

 

3.5. Valid and Binding Agreement of Company. Assuming this Agreement constitutes
the valid and binding obligation of the other parties hereto and subject to the
adoption of this Agreement by the Company’s stockholders, this Agreement, when
executed and delivered by the Company, constitutes or will constitute the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to: (a) applicable bankruptcy, insolvency,
reorganization and moratorium laws and other laws of general application
affecting enforcement of creditors’ rights generally; and (b) equitable defenses
and to the discretion of the court before which any proceedings seeking the
remedy of specific performance and injunctive and other forms of equitable
relief may be brought.

 

3.6. No Breach of Statute or Contract. Except for matters specifically described
on Schedule 3.6, neither the execution, delivery and performance of this
Agreement by the Company nor compliance with the terms and provisions of this
Agreement on the part of the

7

 

Company will: (i) violate any provision of the Company’s Articles, by-laws or
any other organizational documents of the Company, as amended; (ii) require of
the Company the issuance of any authorization, license, consent or approval of
or require notice to or filing with, any federal or state governmental agency;
or (iii) conflict with, result in the breach or violation of, or constitute,
either by itself or upon notice or the passage of time or both a default under
any mortgage, indenture, agreement, permit, deed of trust, lease, franchise,
license or instrument to which the Company is a party or by which it or any of
its properties is bound, or any judgment, decree, order, rule or regulation or
other restriction of any court or any regulatory body, administrative agency or
other governmental body applicable to the Company or result in the creation of
any mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Company pursuant to any such term.

 

3.7. Financial Information. The Company has prepared true and complete copies of
its unaudited financial statements for the period ended June 30, 2013 (the
“Company Financial Statements,” a copy of which is attached as Exhibit A).
Except as noted therein, the Company Financial Statements fairly present, in all
material respects, the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
subject, to normal year end or month end adjustments.

 

3.8. Absence of Undisclosed Liabilities. Schedule 3.8 sets forth all debts,
liabilities or obligations, contingent or absolute (“Liabilities”), of the
Company, and the payment arrangements with each of the creditors for such
Liabilities, except for liabilities or obligations (i) disclosed on the Company
Financial Statements, (ii) not required under generally accepted accounting
principles to be disclosed on the Company Financial Statementss, and (iii) which
would not have a Company Material Adverse Effect.

 

3.9. Absence of Certain Changes. Except as disclosed on Schedule 3.9, since July
1, 2013 the Company has not: (a) suffered any change constituting a Company
Material Adverse Effect; (b) amended its Articles or by-laws; (c) split,
combined or reclassified Company Common Stock; (d) declared or set aside or paid
any dividend or other distribution with respect to Company Common Stock; (e)
materially changed the Company’s accounting principles, practices or methods; or
(f) conducted any transaction or activity other than in the ordinary course of
business.

 

3.10. Taxes. Except as set forth on Schedule 3.10:

(a) The Company has filed all Tax Returns (as hereinafter defined) that it was
required to file. All such Tax Returns were correct and complete in all material
respects. All Taxes (as hereinafter defined) owed by the Company (whether or not
shown on any Tax Return and whether or not any Tax Return was required) have
been paid except for taxes not yet due and payable. The Company has withheld and
paid all Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party. There are no liens on any of the assets of the
Company that arose in connection with any failure (or alleged failure) to pay
any Tax, except for liens for Taxes not yet due.

8

 

(b) The Company is not a party to any Tax allocation or sharing agreement. The
Company (i) has not been a member of an Affiliated Group (as hereinafter
defined) filing a consolidated Federal income Tax Return and (ii) has no
liability for the Taxes of any Person (as hereinafter defined) under Treasury
regulation section 1.1502-6 (or any similar provision of state, local or foreign
law), as a transferee or successor, by contract or otherwise.

 

(c) The Company shall not be required to include in a taxable period ending
after the Closing Date taxable income attributable to income that accrued in a
prior taxable period but was not recognized in any prior taxable period as a
result of the installment method of accounting, the completed contract method of
accounting, the long-term contract method of accounting, the cash method of
accounting or Section 481 of the Code (as hereinafter defined) or any comparable
provision of state, local or foreign tax law. No issue relating to Taxes has
been raised in writing by a taxing authority during any pending audit or
examination, and no issue relating to Taxes was raised in writing by a taxing
authority in any completed audit or examination, that reasonably can be expected
to recur in a later taxable period.

 

(d) Except for limitations imposed by Sections 382 through 384 of the Code and
analogous provisions of state tax law, the Merger will not result in any Tax
liability to the Company or result in a reduction of the amount of any net
operating loss, net operating loss carryover, net capital loss, net capital loss
carryover, Tax credit, Tax credit carryover, excess charitable contribution or
basis of property that otherwise would be available to the Company by reason or
as a result of deferred intercompany transactions, excess loss accounts, or
otherwise.

(e) The Company has not filed aconsent under Section 341(f) of the Code
concerning collapsible corporations. The Company has not made any payments, is
not obligated to make any payments and is not a party to any agreement that
under certain circumstances could obligate it to make any payments that will not
be deductible under Section 280G of the Code. The Company has not been a United
States real property holding corporation within the meaning of Section 897(c)(2)
of the Code during the applicable period specified in Section 897(c)(1)(A)(ii)
of the Code.

 

(f) As used in this Agreement, “Affiliated Group” means any affiliated group
within the meaning of Section 1504(a) of the Code or any similar group defined
under a similar provision of state, local or foreign law; “Code” means the
Internal Revenue Code of 1986, as amended; “Company” means the Company and/or
any corporation that at any time has been a subsidiary of the Company; “Person”
means an individual, a partnership, a corporation, an association, a joint stock
company, a trust, a joint venture, an unincorporated organization or a
governmental entity (or any department, agency or political subdivision
thereof); “Tax” means any Federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including Taxes under Section 59A of
the Code), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated or other Tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not, and “Taxes” means any or
all of the foregoing collectively; and “Tax Return” means any return,

9

 

declaration, report, claim for refund or information return or statement
relating to Taxes, including any schedule or attachment thereto and including
any amendment thereof.

 

3.11. Contracts; Insurance. Except as set forth in Schedule 3.11, the Company
has no other currently existing contract, obligation, agreement, plan,
arrangement, commitment or the like of any material nature regarding the
following:

 

(a) Employment, bonus or consulting agreements, pension, profit sharing,
deferred compensation, stock bonus, retirement, stock option, stock purchase,
phantom stock or similar plans, including agreements evidencing rights to
purchase securities of the Company, and agreements among stockholders and the
Company;

 

(b) Loan or other agreements, notes, indenture, or instruments relating to or
evidencing indebtedness for borrowed money, or mortgaging, pledging or granting
or creating a lien or security interest or other encumbrance on any of the
Company’s property or any agreement or instrument evidencing any guaranty by the
Company of payment or performance by any other person;

 

(c) Agreements with dealers, sales representatives, brokers or other
distributors, jobbers, advertisers or sales agencies;

 

(d) Agreements with any labor union or collective bargaining organization or
other labor agreements;

 

(e) Contracts or series of contracts with the same person for the furnishing or
purchase of machinery, equipment, goods or services, including without
limitation agreements with processors and subcontractors;

 

(f) Joint venture contracts or arrangements or other agreements involving a
sharing of profits or expenses to which the Company is a party;

 

(g) Agreements limiting the freedom of the Company to compete in any line of
business or in any geographic area or with any person;

 

(h) Agreements providing for disposition of the business, assets or shares of
the Company, agreements of merger or consolidation to which the Company is a
party or letters of intent with respect to the foregoing;

 

(i) Letters of intent or agreements with respect to the Merger of the business,
assets or shares of any other business;

 

(j) Insurance policies; and

 

(k) Leases for real or personal property.

10

 

 

Each of the material contracts, agreements and understandings set forth in
Schedule 3.11 is in full force and effect, except where the failure to be in
full force and effect would not have a Company Material Adverse Effect against
the Company. Except as set forth on Schedule 3.14, to the knowledge of the
Company, there are no existing defaults by the Company thereunder, which default
would result in a Company Material Adverse Effect and the other parties are not
in default of any of the material contracts, agreements and understandings.

 

3.12. Litigation. Except as set forth on Schedule 3.12, there is neither pending
nor, to the Company’s knowledge, threatened any legal or governmental action,
suit, investigation, proceeding or claim, to which the Company is or may be
named as a party by or before any court, governmental or regulatory authority or
by any third party that is reasonably likely to have a Company Material Adverse
Effect. The Company is not a party or subject to the provisions of any material
injunction, judgment, decree, or order of any court, regulatory body,
administrative agency or other governmental body. For purposes of this
Agreement, “Company’s knowledge” or “known to Company” means knowledge of any of
the following officers, directors or senior management of the Company: Haim
Yeffet, Franjose Yglesias, Bertheau, Calvin Lewis, Kenneth Wiedrich and/or
Robert Rico.

 

3.13. Title to Properties; Liens and Encumbrances. The Company has good and
valid title in all property and assets recorded on the Company Financial
Statements, free from all mortgages, pledges, liens, security interests,
conditional sale agreements, encumbrances or charges. The Company owns or has
adequate rights to use all such properties or assets as are necessary to its
operations as now conducted.

 

3.14. Compliance. The Company is not in violation of any term of its Articles or
by-laws, as amended. Except as set forth on Schedule 3.14, to the Company’s
knowledge, the Company is not in violation of or default under any provision of:
(a) any mortgage, indenture, contract, agreement, license, deed of trust, lease,
franchise, permit or other instrument to which it is a party or by which it or
any of its properties are bound and there does not exist any state of facts
which constitutes an event of default or which, with notice or lapse of time or
both, would constitute an event of default; or (b) any judgment, decree, order,
statute, rule or regulation to which the Company is subject to, but excluding
from the foregoing clauses (a) and (b), defaults or violations which would not
have a Company Material Adverse Effect or which become applicable as a result of
the business or activities in which Acquiror or Merger Sub is or proposes to be
engaged or as a result of any acts or omissions by, or the status of any facts
pertaining to, Acquiror or Merger Sub.

 

3.15. Compliance with Environmental Laws. To the Company’s knowledge, the
Company is in material compliance with all applicable statutes, laws and
regulations relating to the protection of the environment or occupational health
and safety except for non-compliance which would not, individually or in the
aggregate, have a Company Material Adverse Effect. The Company has not received
any written notice of, or to the knowledge of the Company, is the subject of,
any actions, claims, investigations, demands or notices alleging liability under
or non-

11

 

compliance with any laws relating to the protection of the environment or
occupational health and safety which would, individually or in the aggregate,
have a Company Material Adverse Effect.

 

3.16. Brokers or Finders. The Company represents, as to itself and its
Affiliates, that, except as set forth on Schedule 3.16, no agent, broker,
investment banker, financial advisor or other firm or person is or will be
entitled to any brokers’ or finder’s fee or any other commission or similar fee
in connection with any of the transactions contemplated by this Agreement.

 

3.17. Permits and Licenses. Schedule 3.17 sets forth all permits, licenses,
orders, franchises and approvals from all federal, state, local and foreign
governmental regulatory bodies held by the Company. The Company has all permits,
licenses, orders, franchises and approvals of all federal, state, local and
foreign governmental or regulatory bodies, whose failure to be held would have a
Company Material Adverse Effect and such permits, licenses, orders, franchises
and approvals are in full force and effect, and no suspension or cancellation of
any of such other permits, licenses, etc. is pending or to the knowledge of the
Company threatened; and the Company is in compliance in all material respects
with all requirements, standards and procedures of the federal, state, local and
foreign governmental bodies which have issued such permits, licenses, orders,
franchises and approvals.

 

3.18. Banking Arrangements. Schedule 3.18 sets forth the name of each bank in or
with which the Company has an account, credit line or safety deposit box, and a
brief description of each such account, credit line or safety deposit box,
including the names of all persons currently authorized to draw thereon or
having access thereto; and the names of all persons, if any, now holding powers
of attorney from the Company and a summary statement of the terms thereof.

 

3.19. Interest in Assets. Neither the stockholders of Company nor any
Affiliate(s) of the stockholders nor anyone else other than Company owns any
property or rights, tangible or intangible, used in or related, directly or
indirectly, to the business of the Company.

 

3.20. Employee Benefit Plans. Other than as set forth on Schedule 3.20: (a)
there are no “employee pension benefit plans” (within the meaning of Section
3(2)(A) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) (collectively, the “Pension Plans”) maintained by the Company; and
(b) the Company does not have any policies or plans, whether written or not,
that provide for vacation benefits, severance benefits, leave rights or other
benefits to its employees. There are no outstanding liabilities of the Company
to the Pension Plans, and the the Company knows of no potential liabilities in
connection therewith. There are no actions, suits or claims, other than for
benefits in the normal course, pending or to the knowledge of the Company
threatened, and the Company has no knowledge of any facts which could give rise
to any actions, suits or claims, against any of the Pension Plans, or against
the Company which might subject the Company to any material liability.

 

3.21. Labor Discussions. The Company is not, and nor has it ever been, a party
to any

12

 

agreement, collective bargaining or otherwise, with any party regarding the
rates of pay or working conditions of any of the Company’s employees, nor
obligated under any agreement to recognize or bargain with any labor
organization or union, nor involved in any labor discussions with any unit or
group seeking to become the bargaining unit for any of its employees.

 

3.22. Untrue or Omitted Facts. No representation, warranty or statement by the
Company in this Agreement contains any untrue statement of a material fact, or
omits or will omit to state a fact necessary in order to make such
representations, warranties or statements not materially misleading.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF ACQUIROR AND MERGER SUB

 

The Acquiror and Merger Sub, make the following representations and warranties
to Company, each of which shall be deemed material (and Company, in executing,
delivering and consummating this Agreement, has relied and will rely upon the
correctness and completeness of each of such representations and warranties):

 

4.1. Organization, Good Standing and Qualification. Acquiror is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Florida and has all requisite corporate power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted, except where the failure to be so organized, existing and in good
standing or to have such power and authority would not have an Acquiror Material
Adverse Effect (as defined herein). Merger Sub is a corporation duly organized,
validly existing and in good standing under the laws of the State of Florida and
has all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as now being conducted, except where the
failure to be so organized, existing and in good standing or to have such power
and authority would not have an Acquiror Material Adverse Effect. Acquiror and
each of its Subsidiaries (including the Merger Sub) is duly qualified or
licensed to do business and in good standing in each jurisdiction in which the
property owned, leased or operated by it or the nature of the business conducted
by it makes such qualification or licensing necessary, except where the failure
to be so duly qualified or licensed and in good standing would not have an
Acquiror Material Adverse Effect.

As used in this Agreement, “Acquiror Material Adverse Effect” means any material
adverse change in, or material adverse effect on, the business, financial,
condition or operations of Acquiror and its Subsidiaries, taken as a whole which
would prevent the Acquiror from operating in substantially the same manner as
presently or involves more than $10,000.

 

4.2. Articles of Incorporation and By-Laws. Acquiror has delivered to the
Company accurate and complete copies of its Articles and by-laws, including all
amendments thereto. There has not been any violation of any provisions of
Acquiror’s Articles or its by-laws, and no action has been taken that is
inconsistent in any material respect with any resolution adopted by the
stockholders, the Board of Directors or any committee of the Board of Directors
of Acquiror.

13

 

Merger Sub has delivered to the Company accurate and complete copies of its
Articles and by-laws, including all amendments thereto. There has not been any
violation of any of the provisions of Merger Sub’s Articles or by-laws, and no
action has been taken that is inconsistent with any resolution adopted by the
stockholders, the Board of Directors or any committee of the Board of Directors
of Merger Sub.

 

4.3. Subsidiary. Acquiror is the sole shareholder of Merger Sub and does not
directly or indirectly own of record or beneficially any other capital stock or
equity interest or investment in any corporation, association or business entity
other than that set forth on Schedule 4.3.

 

4.4. Capitalization. The authorized capital stock of the Acquiror consists of
250,000,000 shares of common stock having a par value of $.001 and 1,000,000
shares of preferred stock. Schedule 4.4 sets forth all of the holders and shares
held, as of the date of this Agreement, of the Acquiror’s common stock issued
outstanding. All the issued and outstanding shares of common stock have been
duly authorized and validly issued, are fully paid and nonassessable. Except as
set forth in Schedule 4.4, as of the date hereof, the Acquiror does not have
outstanding any options to purchase, or any preemptive rights or other rights to
subscribe for or to purchase, any securities or obligations convertible into, or
any contracts or commitments to issue or sell, shares of its capital stock or
any such options, rights, convertible securities or obligations. Except as set
forth in Schedule 4.4, there are no existing voting trusts or similar agreements
to which the Acquiror is a party with respect to the voting of the capital stock
of the Acquiror. The Acquiror holds no shares of its capital stock in its
treasury. All dividends and distributions of any nature with respect to any
capital stock of the Acquiror, declared or set aside prior to the Closing, have
been paid. The Acquiror represents that the total number of shares issued and
outstanding of Acquiror Common Stock prior to Closing combined with the total
number of authorized but unexercised options for shares of Acquiror Common Stock
prior to Closing do not exceed 100,000,000 and the Acquiror does not have any
commitments to issue shares in addition to that number of shares other than
those shares of Acquiror Common Stock to be issued pursuant to the Merger and
pursuant to certain convertible debt notes. Simultaneously herewith, Haim Yeffet
will return to treasury of the Company 13,000,000 common shares of NYBD from the
shares currently held by Mr. Yeffet, and shall return any previous issued
Preferred Series A shares currently held.

 

4.5. Corporate Authority; Binding Nature of Agreement. Acquiror and Merger Sub
each has all requisite corporate power and authority to execute and deliver this
Agreement, to carry out and perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance by
Acquiror and Merger Sub of this Agreement and the consummation of the
transactions contemplated herein have been duly and validly authorized by their
respective Board of Directors. No further corporate authorization is necessary
on the part of Acquiror or Merger Sub to consummate the transactions
contemplated hereby. Assuming this Agreement constitutes the valid and binding
obligation of the other parties hereto, this Agreement, when executed and
delivered by Acquiror and Merger Sub, constitutes or will constitute the legal,
valid and binding obligation of Acquiror and Merger Sub, enforceable against
Acquiror and Merger Sub in accordance with its terms, subject to: (a)

14

 

applicable bankruptcy, insolvency, reorganization and moratorium laws and other
laws of general application affecting enforcement of creditors’ rights
generally; and (b) equitable defenses and to the discretion of the court before
which any proceedings seeking the remedy of specific performance and injunctive
and other forms of equitable relief may be brought.

 

4.6. No Breach of Statute or Contract. Except for: (a) matters set forth in
Schedule 4.6; (b) the filing of the Articles of Merger; (c) applicable
requirements under corporation or “blue sky” laws of various states; and (d)
matters specifically described in this Agreement, neither the execution,
delivery and performance of this Agreement by Acquiror and Merger Sub, nor
compliance with the terms and provisions of this Agreement on the part of
Acquiror and Merger Sub will: (i) violate any provision of Acquiror’s and Merger
Sub’s Articles, by-laws or any other organizational documents of Acquiror and
Merger Sub, as amended; (ii) require the issuance of any authorization, license,
consent or approval of or require notice to or filing with, any federal or state
governmental agency; or (iii) conflict with, result in the breach or violation
of, or constitute, either by itself or upon notice or the passage of time or
both a default under any mortgage, indenture, agreement, permit, deed of trust,
lease, franchise, license or instrument to which either Acquiror or Merger Sub
is a party or by which either of them or any of their properties are bound, or
any judgment, decree, order, rule or regulation or other restriction of any
court or any regulatory body, administrative agency or other governmental body
applicable to Acquiror or Merger Sub or result in the creation of any mortgage,
pledge, lien, encumbrance or charge upon any of the properties or assets of the
Acquiror or Merger pursuant to any such term, except in the case of clauses (ii)
or (iii) for such violations, breaches or defaults which, or authorizations,
licenses, consents, approvals, notices or filings the failure of which to obtain
or make, (x) would not have an Acquiror Material Adverse Effect or would not
materially adversely affect the ability of Acquiror or Merger Sub to consummate
the transactions contemplated by this Agreement, or (y) would become applicable
as a result of the business or activities in which the Acquiror or Merger Sub is
or proposes to be engaged or as a result of any acts or omissions by, or the
status of any facts pertaining to, the Acquiror or Merger Sub.

 

4.7. SEC Reports. The Acquiror has filed all periodic reports required to be
filed with the SEC through the date hereof, and such reports are true and
correct.

 

4.8. Financial Information. The Acquiror has filed its latest financial
statements for the quarter ended June 30, 2013 with the SEC. Except as noted
therein, the Acquiror Financial Statements fairly present, in all material
respects, the financial position of the Acquiror as of the dates thereof and the
results of its operations and cash flows for the periods then ended subject, to
normal year end or month end adjustments.

 

4.9. Issuance of Acquiror Stock. The issuance and delivery by Acquiror of shares
of Acquiror Stock in connection with the Merger and this Agreement have been
duly and validly authorized by all necessary action on the part of Acquiror. The
shares of Acquiror Stock to be issued in connection with the Merger and this
Agreement, when issued in accordance with the terms of this Agreement, will be
validly issued, fully paid and nonassessable.

 

15

 

4.10. Brokers or Finders. Acquiror represents, as to itself, its Subsidiaries
and its affiliates, that no agent, broker, investment banker, financial advisor
or other firm or person is or will be entitled to any brokers’ or finder’s fee
or any other commission or similar fee in connection with any of the
transactions contemplated by this Agreement.

 

4.11. Consents. Acquiror’s and Merger Sub’s execution and delivery of this
Agreement does not, and Acquiror’s and Merger Sub’s performance of this
Agreement and the consummation of the transaction contemplated hereby will not
require any filing to or receipt of any material consent from any person except
for: (a) as set forth in Schedule 4.11; (b) applicable requirements of the 1933
Act, as amended; (c) state securities or “Blue Sky” laws; and (d) the filing of
Articles of Merger as required by Florida Law.

 

4.12 Litigation. Except as set forth on Schedule 4.12, there is neither pending
nor, to the Acquiror’s knowledge, threatened any legal or governmental action,
suit, investigation, proceeding or claim, to which the Acquiror is or may be
named as a party by or before any court, governmental or regulatory authority or
by any third party that is reasonably likely to have an “Acquiror Material
Adverse Effect”. The Acquiror is not a party or subject to the provisions of any
material injunction, judgment, decree, or order of any court, regulatory body,
administrative agency or other governmental body. For purposes of this
Agreement, “Acquiror’s knowledge” or “known to Acquiror” means knowledge of any
of the officers, directors or senior management of the Acquiror.

 

4.13. Absence of Undisclosed Liabilities. All Liabilities are disclosed on its
SEC filings, except: (i) those not required under generally accepted accounting
principles to be disclosed on the SEC filings, (ii) those which would not have
an Acquiror Material Adverse Effect, and (iii) those which arose in the ordinary
course of business subsequent to the Acquiror’s latest SEC filings. All debt of
the Acquiror and Merger Sub arose from trade payables incurred in the ordinary
course of business and is less than $100,000.00 in the aggregate.

 

4.14. Absence of Certain Changes. Except as disclosed on Schedule 4.14, since
its last SEC filing, Acquiror has not: (a) suffered any change constituting an
Acquiror Material Adverse Effect; (b) amended its Articles or by-laws; (c)
split, combined or reclassified Acquiror Common Stock; (d) declared or set aside
or paid any dividend or other distribution with respect to Acquiror Common
Stock; (e) materially changed Acquiror’s accounting principles, practices or
methods; or (f) conducted any transaction or activity other than in the ordinary
course of business.

 

4.15. Taxes. Except as set forth on Schedule 4.15:

 

(a) The Acquiror has filed all Tax Returns (as hereinafter defined) that it was
required to file. All such Tax Returns were correct and complete in all material
respects. All Taxes (as hereinafter defined) owed by the Acquiror (whether or
not shown on any Tax Return and whether or not any Tax Return was required) have
been paid except for taxes not yet due and

16

 

payable. The Acquiror has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party. There are no
liens on any of the assets of the Acquiror that arose in connection with any
failure (or alleged failure) to pay any Tax, except for liens for Taxes not yet
due.

 

(b) The Acquiror is not a party to any Tax allocation or sharing agreement. The
Acquiror (i) has not been a member of an Affiliated Group (as hereinafter
defined) filing a consolidated Federal income Tax Return and (ii) has no
liability for the Taxes of any Person (as hereinafter defined) under Treasury
regulation section 1.1502-6 (or any similar provision of state, local or foreign
law), as a transferee or successor, by contract or otherwise.

 

(c) The Acquiror shall not be required to include in a taxable period ending
after the Closing Date taxable income attributable to income that accrued in a
prior taxable period but was not recognized in any prior taxable period as a
result of the installment method of accounting, the completed contract method of
accounting, the long-term contract method of accounting, the cash method of
accounting or Section 481 of the Code (as hereinafter defined) or any comparable
provision of state, local or foreign tax law. No issue relating to Taxes has
been raised in writing by a taxing authority during any pending audit or
examination, and no issue relating to Taxes was raised in writing by a taxing
authority in any completed audit or examination, that reasonably can be expected
to recur in a later taxable period.

 

(d) Except for limitations imposed by Sections 382 through 384 of the Code and
analogous provisions of state tax law, the Merger will not result in any Tax
liability to the Acquiror or result in a reduction of the amount of any net
operating loss, net operating loss carryover, net capital loss, net capital loss
carryover, Tax credit, Tax credit carryover, excess charitable contribution or
basis of property that otherwise would be available to the Acquiror by reason or
as a result of deferred intercompany transactions, excess loss accounts, or
otherwise.

(e) The Acquiror has not filed a consent under Section 341(f) of the Code
concerning collapsible corporations. The Acquiror has not made any payments, is
not obligated to make any payments and is not a party to any agreement that
under certain circumstances could obligate it to make any payments that will not
be deductible under Section 280G of the Code. The Acquiror has not been a United
States real property holding corporation within the meaning of Section 897(c)(2)
of the Code during the applicable period specified in Section 897(c)(1)(A)(ii)
of the Code.

 

(f) The Acquiror is not an S corporation (within the meaning of Section
1361(a)(1) of the Code). All material elections with respect to Taxes affecting
the Acquiror are disclosed or attached to a Tax Return of the Acquiror.

 

(g) As used in this Agreement, “Affiliated Group” means any affiliated group
within the meaning of Section 1504(a) of the Code or any similar group defined
under a similar provision of state, local or foreign law; “Code” means the
Internal Revenue Code of 1986, as amended; “Acquiror” means the Acquiror and/or
any corporation that at any time has been a

17

 

subsidiary of the Acquiror. “Person” means an individual, a partnership, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity (or any department, agency
or political subdivision thereof); “Tax” means any Federal, state, local or
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental (including Taxes
under Section 59A of the Code), customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated or other Tax of any kind
whatsoever, including any interest, penalty or addition thereto, whether
disputed or not, and “Taxes” means any or all of the foregoing collectively; and
“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto and including any amendment thereof.

 

4.16. Contracts; Insurance. Except as set forth in Schedule 4.16, the Acquiror
has no other currently existing contract, obligation, agreement, plan,
arrangement, commitment or the like of any material nature regarding the
following:

 

(a) Employment, bonus or consulting agreements, pension, profit sharing,
deferred compensation, stock bonus, retirement, stock option, stock purchase,
phantom stock or similar plans, including agreements evidencing rights to
purchase securities of the Acquiror, and agreements among stockholders and the
Acquiror;

 

(b) Loan or other agreements, notes, indenture, or instruments relating to or
evidencing indebtedness for borrowed money, or mortgaging, pledging or granting
or creating a lien or security interest or other encumbrance on any of the
Acquiror’s property or any agreement or instrument evidencing any guaranty by
the Acquiror of payment or performance by any other person;

 

(c) Agreements with dealers, sales representatives, brokers or other
distributors, jobbers, advertisers or sales agencies;

 

(d) Agreements with any labor union or collective bargaining organization or
other labor agreements;

 

(e) Contracts or series of contracts with the same person for the furnishing or
purchase of machinery, equipment, goods or services, including without
limitation agreements with processors and subcontractors;

 

(f) Joint venture contracts or arrangements or other agreements involving a
sharing of profits or expenses to which the Acquiror is a party;

 

(g) Agreements limiting the freedom of the Acquiror to compete in any line of
business or in any geographic area or with any person;

 

18

 

(h) Agreements providing for disposition of the business, assets or shares of
the Acquiror, agreements of merger or consolidation to which the Acquiror is a
party or letters of intent with respect to the foregoing;

 

(i) Letters of intent or agreements with respect to the Merger of the business,
assets or shares of any other business;

 

(j) Insurance policies; and

 

(k) Leases for real or personal property.

 

Each of the material contracts, agreements and understandings set forth in
Schedule 4.16 is in full force and effect, except where the failure to be in
full force and effect would not have a Company Material Adverse Effect against
the Company. Except as set forth on Schedule 4.16, to the knowledge of the
Acquiror, there are no existing defaults by the Acquiror thereunder, which
default would result in an Acquiror Material Adverse Effect and the other
parties are not in default of any of the material contracts, agreements and
understandings.

 

4.17. Title to Properties; Liens and Encumbrances. The Acquiror has good and
valid title in all property and assets recorded on the Acquiror Financial
Statements, free from all mortgages, pledges, liens, security interests,
conditional sale agreements, encumbrances or charges, except: (a) as would not
have an Acquiror Material Adverse Effect; (b) as shown on the Acquiror Financial
Statements or footnotes thereto; or (c) tax, materialmen’s or like liens for
obligations not yet due or payable or being contested in good faith by
appropriate proceedings. The Acquiror owns or has adequate rights to use all
such properties or assets as are necessary to its operations as now conducted.

 

4.18. Intellectual Property. Except for such claims, which individually or in
the aggregate, would not have an Acquiror Material Adverse Effect, there are no
pending or threatened claims of which the Acquiror has been given written notice
by any person against their use of any material trademarks, trade names, service
marks, service names, mark registrations, logos, assumed names and copyright
registrations, patents and all applications therefor which are owned by the
Acquiror and used in its operations as currently conducted (the “Acquiror
Intellectual Property”). To the Acquiror’s knowledge, the Acquiror has such
ownership of or such rights by license, lease or other agreement to the Acquiror
Intellectual Property as are necessary to permit it to conduct its operations as
currently conducted, except where the failure to have such rights would not have
an Acquiror Material Adverse Effect.

 

4.19. Compliance. The Acquiror is not in violation of any term of its Articles
or by-laws, as amended. Except as set forth on Schedule 4.19, to the Acquiror’s
knowledge, the Acquiror is not in violation of or default under any provision
of: (a) any mortgage, indenture, contract, agreement, license, deed of trust,
lease, franchise, permit or other instrument to which it is a party or by which
it or any of its properties are bound and there does not exist any state of
facts which constitutes an event of default or which, with notice or lapse of
time or both, would

19

 

constitute an event of default; or (b) any judgment, decree, order, statute,
rule or regulation to which the Acquiror is subject to, but excluding from the
foregoing clauses (a) and (b), defaults or violations which would not have an
Acquiror Material Adverse Effect or which become applicable as a result of the
business or activities in which Company is or proposes to be engaged or as a
result of any acts or omissions by, or the status of any facts pertaining to,
Company.

 

4.20. Compliance with Environmental Laws. To the Acquiror’s knowledge, the
Acquiror is in material compliance with all applicable statutes, laws and
regulations relating to the protection of the environment or occupational health
and safety except for non-compliance which would not, individually or in the
aggregate, have an Acquiror Material Adverse Effect. The Acquiror has not
received any written notice of, or to the knowledge of the Acquiror, is the
subject of, any actions, claims, investigations, demands or notices alleging
liability under or non-compliance with any laws relating to the protection of
the environment or occupational health and safety which would, individually or
in the aggregate, have an Acquiror Material Adverse Effect.

 

4.21. Accounts and Notes Receivable. Schedule 4.21 sets forth a true and correct
copy of all accounts and notes receivable of the Acquiror as of the date of this
Agreement. Except as set forth on Schedule 4.21, all of the accounts and notes
receivable were or will have been created in the ordinary course of the
Acquiror’s business, from the sale of services or goods, and the Acquiror knows
of no valid defense or right of set-off to the rights of the Acquiror to collect
such accounts receivable in the full amounts shown.

 

4.22. Permits and Licenses. Schedule 4.22 sets forth all permits, licenses,
orders, franchises and approvals from all federal, state, local and foreign
governmental regulatory bodies held by the Acquiror. The Acquiror has all
permits, licenses, orders, franchises and approvals of all federal, state, local
and foreign governmental or regulatory bodies, whose failure to be held would
have an Acquiror Material Adverse Effect and such permits, licenses, orders,
franchises and approvals are in full force and effect, and no suspension or
cancellation of any of such other permits, licenses, etc. is pending or to the
knowledge of the Acquiror threatened; and the Acquiror is in compliance in all
material respects with all requirements, standards and procedures of the
federal, state, local and foreign governmental bodies which have issued such
permits, licenses, orders, franchises and approvals.

 

4.23. Banking Arrangements. Schedule 4.23 sets forth the name of each bank in or
with which the Acquiror has an account, credit line or safety deposit box, and a
brief description of each such account, credit line or safety deposit box,
including the names of all persons currently authorized to draw thereon or
having access thereto; and the names of all persons, if any, now holding powers
of attorney from the Acquiror and a summary statement of the terms thereof.

 

4.24. Interest in Assets. Neither the stockholders of Acquiror nor any
Affiliate(s) of the stockholders nor anyone else other than Acquiror owns any
property or rights, tangible or intangible, used in or related, directly or
indirectly, to the business of the Acquiror.

20

 

 

4.25. Employee Benefit Plans. Other than as set forth on Schedule 4.25: (a)
there are no “employee pension benefit plans” (within the meaning of Section
3(2)(A) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) (collectively, the “Acquiror Pension Plans”) maintained by the
Acquiror; and (b) the Acquiror does not have any policies or plans, whether
written or not, that provide for vacation benefits, severance benefits, leave
rights or other benefits to its employees. There are no outstanding liabilities
of the Acquiror to the Acquiror Pension Plans, and the Acquiror knows of no
potential liabilities in connection therewith. There are no actions, suits or
claims, other than for benefits in the normal course, pending or to the
knowledge of the Acquiror threatened, and the Acquiror has no knowledge of any
facts which could give rise to any actions, suits or claims, against any of the
Acquiror Pension Plans, or against the Acquiror which might subject the Acquiror
to any material liability.

 

4.26. Labor Discussions. The Acquiror is not, and nor has it ever been, a party
to any agreement, collective bargaining or otherwise, with any party regarding
the rates of pay or working conditions of any of the Acquiror’s employees, nor
obligated under any agreement to recognize or bargain with any labor
organization or union, nor involved in any labor discussions with any unit or
group seeking to become the bargaining unit for any of its employees.

 

4.27. Untrue or Omitted Facts. No representation, warranty or statement by the
Acquiror in this Agreement contains any untrue statement of a material fact, or
omits or will omit to state a fact necessary in order to make such
representations, warranties or statements not materially misleading.

 

ARTICLE V

 

ADDITIONAL AGREEMENTS OF THE PARTIES

 

The parties hereby further agree that, from and after the Closing:

 

5.1. Confidentiality. Notwithstanding anything to the contrary contained in this
Agreement, and subject only to any disclosure requirements which may be imposed
upon Acquiror under applicable state or federal securities or antitrust laws, it
is expressly understood and agreed by Acquiror and the Company that: (a) this
Agreement, the Schedules and Exhibits hereto, and the conversations,
negotiations and transactions relating hereto and/or contemplated hereby; and
(b) all financial information, business records and other non-public information
concerning Acquiror or the Company which any of the parties or their respective
representatives has received or may hereafter receive, shall be maintained in
the strictest confidence by the parties and their respective representatives,
and shall not be disclosed to any person that is not associated or affiliated
with any of the parties and involved in the transactions contemplated hereby,
without the prior written approval of Acquiror or the Company, as applicable.
The parties hereto shall use their best efforts to avoid disclosure of any of
the foregoing or undue disruption of any of the business operations or personnel
of Acquiror or the Company. Except for information generally available to the
public, in the event that the transactions contemplated

21

 

hereby shall not be consummated for any reason, each of the parties covenants
and agrees that neither it nor its representatives shall retain any documents,
lists or other writings which they may have received or obtained in connection
herewith or any documents incorporating any of the information contained in any
of the same (all of which, and all copies thereof in the possession or control
of themselves or their representatives, shall be returned to the original source
of the material at issue or destroyed, if certified as to such destruction by an
officer of such party). The parties hereto shall be responsible for any damages
sustained by reason of their respective breaches of this Section 5.1, and this
Section 5.1 may be enforced by injunctive relief.

 

5.2. Publicity. The initial press releases with respect to the execution of this
Agreement shall be acceptable to Acquiror and the Company. Thereafter, so long
as this Agreement is in effect, neither the Company, nor any of its Affiliates
shall issue or cause the publication of any press release with respect to the
Merger, this Agreement or the other transactions contemplated hereby or
otherwise without the prior agreement of Acquiror and Company.

 

5.3. Accounting Cooperation. The Company and Acquiror shall cause any
accountants retained by the Company or Acquiror to cooperate in connection with
ongoing audit work relating to periods prior to the Closing Date, as required by
applicable federal and state securities laws, and other reasonable requirements.
Such cooperation shall include, without limitation, providing such assurances,
comfort letters and access to work papers as may reasonably be requested by
Acquiror or Company and its accountants. The Company shall work with the
Acquiror to assure that audited financial statements of the Company are provided
to the Acquiror within 60 days of the date hereof to be filed on Form 8-K with
the SEC.

 

5.4. Further Assurances. From time to time from and after the Closing, the
parties shall execute and deliver, or cause to be executed and delivered, any
and all such further agreements, certificates and other instruments, and shall
take or cause to be taken any and all such further action, as any of the parties
may reasonably deem necessary or desirable in order to carry out the intent and
purposes of this Agreement.

 

5.5. Lock-Up Agreement. Each of the stockholders of the Acquiror set forth on
Schedule 5.5 shall execute a lock-up agreement (the “Lock-Up Agreement”)
provided by Company which shall prohibit the transfer of certain shares of
Acquiror Common Stock acquired by each such stockholder pursuant to this
Agreement for a period of one (1) year thereby restricting the transfer of such
shares and the form of such agreement shall be substantially in form and content
as Exhibit C attached hereto.

 

5.6. Tax Matters. Acquiror and the Company shall use commercially reasonable
efforts prior to the Effective Time to cause the Merger to qualify as a tax free
reorganization under Section 368(a)(1) of the Code. The parties hereto shall
report the Merger as a reorganization within the meaning of Section 368(a) of
the Code, and neither Acquiror, Merger Sub nor the Company shall take any action
or fail to take any action prior to or following the

22

 

Closing that would reasonably be expected to cause the Merger to fail to qualify
as a reorganization.

 

5.7. Investment. Each stockholder of Company will sign a representation letter
in form and content acceptable to Acquiror representing among other facts that
each: (a) understands that the Acquiror Stock issued in connection with the
Merger has not been, and will not be, registered under the 1933 Act, or under
any state securities laws, and is being offered and sold in reliance upon
federal and state exemptions for transactions not involving any public offering,
which exemptions are dependent in part on the accuracy of such representations;
(b) is acquiring the Acquiror Stock solely for his or her own account for
investment purposes, and not with a view to the sale or distribution thereof;
(c) is a sophisticated investor with knowledge and experience in business and
financial matters so as to be able to evaluate the risks and merits of an
investment in the Acquiror Stock or has had an advisor with sufficient education
and experience to advise him or her as to such risks and merits; (d) has access
to certain information concerning Acquiror, including the Acquiror Financial
Statements and other filings made by Acquiror with the SEC, and has had the
opportunity to ask questions and receive answers concerning the transaction and
the business of Acquiror and to obtain additional information as desired in
order to evaluate the merits and risks inherent in holding any Acquiror Stock;
(e) is able to bear the economic risk and lack of liquidity inherent in holding
any Acquiror Stock; and (f) understands that the Acquiror Stock cannot be
transferred other than in a transaction registered or exempt from registration
under the 1993 Act and will bear the restrictive legend described in Section 2.4
hereof, and that Acquiror has no obligation to register the Acquiror Stock.

 

 

 

ARTICLE VI

 

CONDITIONS

 

6.1. Conditions to Obligations of Acquiror and Merger Sub. The obligations of
Acquiror to consummate the transactions contemplated by this Agreement are
further subject to the satisfaction, at or before the Closing Date, of all the
following conditions, any one or more of which may be waived in writing by
Acquiror:

 

(a) Accuracy of Representations and Warranties. All representations and
warranties made by the Company shall be true and correct on and as of the
Closing Date as though such representations and warranties were made on and as
of that date (other than those representations and warranties that address
matters only as of a particular date or only with respect to a specific period
of time which need only be true and accurate as of such date or with respect to
such period), except where the failure of such representations and warranties to
be so true and accurate (without giving effect to any limitation as to
“materiality” or “material adverse effect” set forth therein), would not have a
Company Material Adverse Effect.

 

23

 

(b) Performance. The Company shall have performed, satisfied and complied with
in all material aspects all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Company on or
before the Closing Date. All of the stockholders of Company shall have
surrendered all of their certificates evidencing their shares of stock in
Company (or an affidavit and bond in form and content satisfactory to Acquiror
if a certificate has been lost or destroyed) at or before Closing.

 

(c) Certification. Acquiror shall have received a certificate, dated the Closing
Date, signed by an officer of the Company certifying that the conditions
specified in Sections 6.1(a) and (b) above have been fulfilled.

 

(d) Resolutions and Written Consents. Acquiror shall have received certified
resolutions of the Board of Directors of the Company authorizing the Company’s
execution, delivery and performance of this Agreement, and all actions to be
taken by the Company hereunder. Acquiror shall have also received written
consents from all stockholders of the Company authorizing the Company’s
execution, delivery and performance of this Agreement, and all actions to be
taken by the Company hereunder or minutes of a meeting of stockholders in lieu
of a consent of stockholders.

 

(e) Good Standing Certificates. The Company shall have delivered to Acquiror a
certificate issued by the Secretary of State of Florida, evidencing the good
standing of the Company in Florida as of a date not more than ten (10) calendar
days prior to the Closing Date.

 

(f) Lock-Up Agreement. The stockholders set forth on Schedule 5.5 shall have
executed the Lock-Up Agreement.

 

(g) Intentionally omitted

 

(h) Articles of Merger. Articles of merger with respect to the Merger shall have
been executed, delivered and filed with the Secretary of State of the State of
Florida by each of the Constituent Corporations on the Closing Date.

 

(i) Due Diligence. The Acquiror shall in its sole discretion have satisfactorily
completed its due diligence of Company.

 

(j) Stockholder and Investor Agreements. All stockholder agreements and investor
agreements relating to the Company shall have been terminated as of the
Effective Time.

 

6.2. Conditions to the Obligations of the Company. The obligations of the
Company to consummate the Merger and the transactions contemplated by this
Agreement are further subject to the satisfaction, at or before the Closing
Date, of all of the following conditions, any one or more of which may be waived
in writing by the Company:

24

 

 

(a) Accuracy of Representations and Warranties. All representations and
warranties made by Acquiror and Merger Sub shall be true and correct on and as
of the Closing Date as though such representations and warranties were made on
and as of that date (other than those representations and warranties that
address matters only as of a particular date or only with respect to a specific
period of time which need only be true and accurate as of such date or with
respect to such period), except where the failure of such representations and
warranties to be so true and accurate (without giving effect to any limitation
as to “materiality” or “material adverse effect” set forth therein), would not
have a Acquiror Material Adverse Effect.

 

(b) Performance. Acquiror and Merger Sub shall have performed, satisfied and
complied in all material aspects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by
Acquiror on or before the Closing Date.

 

(c) Certification. The Company shall have received a certificate, dated the
Closing Date, signed by an officer of Acquiror certifying that the conditions
specified in Sections 6.2(a) and (b) above have been fulfilled.

 

(d) Resolutions. The Company shall have received certified resolutions of the
Board of Directors of Acquiror and Merger Sub and certified resolutions of
Acquiror as stockholder of Merger Sub authorizing the Merger and Acquiror’s
execution, delivery and performance of this Agreement, and all actions to be
taken by Acquiror and Merger Sub hereunder.

 

(e) Intentionally omitted

 

(f) Articles of Merger. Articles of merger with respect to the Merger shall have
been executed, delivered and filed with the Secretary of State of the State of
Florida by each of the Constituent Corporations on the Closing Date.

 

(g) Due Diligence. The Company shall in its sole discretion have satisfactorily
completed its due diligence on Acquiror and Merger Sub.

 

 

25

 

ARTICLE VII

 

CLOSING

 

7.1. Place and Date of Closing. The consummation of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Jonathan D. Leinwand, P.A., or such other location as is agreed to between
the parties, at a time mutually agreeable to the parties, or on such date as may
be reasonably required to accommodate a satisfaction of the conditions precedent
to Closing hereunder (the date of the Closing being referred to in this
Agreement as the “Closing Date”) but in no event later than October 1, 2013
without consent of the parties.

 

7.2. Items to be Delivered by the Company. At the Closing, the Company will
deliver or cause to be delivered to Acquiror:

 

(a) The certificate required by Section 6.1(c);

 

(b) The resolutions required by Section 6.1(d);

 

(c) The Good Standing Certificates required by Section 6.1(e)

 

7.3. Items to be Delivered by Acquiror. At the Closing, Acquiror will deliver or
cause to be delivered to the Company.

 

(a) The certificate required by Section 6.2(c);

 

(b) The resolutions required by Section 6.2(d);

 

 

 

ARTICLE VIII

 

SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION

 

8.1. Indemnification by Company. Company agrees to save, defend and indemnify
Acquiror and Merger Sub against and hold each of them harmless from any and all
damages, claims, costs and expenses arising from the breach of any of Company’s
representations, warranties, covenants or agreements contained herein or the
documents executed by Company in connection herewith, which arise during the
Indemnification Period.

 

8.2. Survival. Except as otherwise provided in Section 11.2 of this Agreement,
the parties hereto agree that their respective representations, warranties,
covenants and agreements contained in this Agreement shall survive the Closing
for a period of four (4) years from the Closing Date, (the “Indemnification
Period”). To the extent that an Indemnified Party (as

26

 

defined in the Escrow Agreement) asserts in writing a claim for damages against
an Indemnifying Party (as hereinafter defined) prior to the expiration of the
Indemnification Period, which claim reasonably identifies the basis for the
claims and the amounts of any reasonably ascertainable damages, the
Indemnification Period shall be extended for such claim until such claim is
resolved, subject to the limitations hereinafter provided.

 

8.3. Indemnification by Acquiror. Acquiror agrees to save, defend and indemnify
current holders of Company Common Stock who will receive shares of Acquiror
Common Stock as a result of the consummation and closing of the Merger, against
and hold each of them harmless from any and all damages arising from the breach
of any of Acquiror’s representations, warranties, covenants or agreements
contained herein or the documents executed by Acquiror in connection herewith,
which arise during the Indemnification Period.

 

8.4. Defense of Claims. Each party entitled to indemnification under this
Article VIII (the “Indemnified Party”) agrees to notify the party required to
provide indemnification (the “Indemnifying Party”) with reasonable promptness of
any claim asserted against it in respect of which the Indemnifying Party may be
liable under this Agreement, which notification shall be accompanied by a
written statement setting forth the basis of such claim and the manner of
calculation thereof. The failure of the Indemnified Party to promptly give
notice shall not preclude such Indemnified Party from obtaining indemnification
under this Article VIII, except to the extent, and only to the extent, that the
Indemnifying Party’s failure materially prejudices the rights or increases the
liabilities and obligations of the Indemnifying Party. The Indemnifying Party
shall have the right, at its election, to defend or compromise any such claim at
its own expense with counsel of its choice; provided, however, that: (a) such
counsel shall have been approved by the Indemnified Party prior to engagement,
which approval shall not be unreasonably withheld or delayed; (b) the
Indemnified Party may participate in such defense, if it so chooses with its own
counsel and at its own expense; and (c) any such defense or compromise shall be
conducted in a manner which is reasonable and not contrary to the Indemnified
Party’s interest. In the event the Indemnifying Party does not undertake to
defend or compromise, the Indemnifying Party shall promptly notify the
Indemnified Party of its intention not to undertake to defend or compromise the
claim.

 

ARTICLE IX

 

TERMINATION OF AGREEMENT

 

9.1. Termination. Notwithstanding anything to the contrary contained herein this
Agreement may be terminated and the Merger contemplated herein may be abandoned
at any time prior to the Effective Time, whether before or after stockholder
approval thereof by either Acquiror or the Company.

 

9.2. Effect of Termination. In the event of the termination of this Agreement as
provided in Section 9.1, written notice thereof shall forthwith be given to the
other party or parties specifying such termination is being made, and this
Agreement shall forthwith become

27

 

null and void, and there shall be no liability on the part of Acquiror, Merger
Sub or the Company or their respective directors, officers, employees,
stockholders, representatives, agents or advisors.

 

ARTICLE X

 

PARTIES

 

10.1. Parties in Interest. Nothing in this Agreement, whether expressed or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties to it and their respective
heirs, executors, administrators, personal representatives, successors and
permitted assigns, nor is anything in this Agreement intended to relieve or
discharge the obligations or liability of any third persons to any party to this
Agreement, nor shall any provision give any third persons any right of
subrogation or action over or against any party to this Agreement.

 

10.2. Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given:
(a) on the date of service if served personally or by telecopier on the party to
whom notice is to be given, or on the day after the date sent by recognized
overnight courier service with all charges prepaid; or (b) three (3) days after
being deposited in the United States mail if sent by first class mail,
registered or certified, postage prepaid, and properly addressed as follows:

 

(a) If to Acquiror and Merger Sub:

 

NYBD Holdings, Inc.

______________________

______________________

______________________

 

 

with a copy to:

______________________

______________________

______________________

 

(b) If to the Company:

______________________

______________________

______________________

with a copy to:

 

______________________

______________________

28

 

______________________

 

 

 

or to such other address as either party shall have specified by notice in
writing given to the other party.

 

10.3. Affiliates. Wherever used in this Agreement, the term “Affiliate” means,
in respect to any person or entity, any other person or entity that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the first person or entity.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1. Non-Assignability; Binding Effect. Neither this Agreement, nor any of the
rights or obligations of the parties hereunder, shall be assignable by any party
hereto without the prior written consent of all other parties hereto. Otherwise,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns.

 

11.2. Nonsurvival of Representations and Warranties. The parties hereto agree
that their respective representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing for a period of four (4)
years from the Closing Date. This Section 11.2 shall not limit any covenant or
agreement contained in this Agreement which by its terms contemplates
performance after the Effective Time.

 

11.3. Exhibits and Schedules. All exhibits and schedules attached hereto (the
“Exhibits”) shall be construed with and deemed an integral part of this
Agreement to the same extent as if the same had been set forth verbatim herein.
Any matter disclosed pursuant to the Exhibits shall be deemed to be disclosed
for all purposes under this Agreement, and all references to this Agreement
herein or in any such Exhibits shall be deemed to refer to and include all such
Exhibits.

 

11.4. Waiver. No waiver by either party of any default or nonperformance
hereunder shall be deemed a waiver of any subsequent default or nonperformance.
No waiver shall be effective unless in writing, and signed by the party or
parties to which the performance of duty is owed. No delay in the serving of any
right or remedy shall constitute a waiver of any right or remedy.

 

11.5. Independent Covenants. The parties agree that each of the covenants and
provisions contained in this Agreement shall be deemed severable and construed
as independent of any other covenant or provision.

29

 

 

11.6. Severability. If all or any portion of a covenant or provision in this
Agreement is held invalid, unreasonable or unenforceable by a court or agency
having valid jurisdiction in an unappealed final decision, the remaining
covenants and provisions shall remain valid and enforceable. Both parties
expressly agree to be bound by any lesser covenant or provision subsumed within
the terms of such covenant or provision that imposes the maximum duty permitted
by law, as if the resulting covenant or provision were separately stated in, and
made a part of this Agreement.

 

11.7. Entire Agreement. This Agreement contains and represents the entire and
complete understanding and agreement concerning and in reference to the
arrangement between the parties hereto. The parties hereto agree that no prior
statements, representations, promises, agreements, instructions, or
understandings, written or oral, pertaining to this Agreement, other than those
specifically set forth and stated herein, shall be of any force or effect.

 

11.8. Modifications and Amendments. This Agreement may not be, and shall not be
construed to have been modified, amended, rescinded, canceled, or waived, in
whole or in part, except if done so in writing and executed by the parties
hereto.

 

11.9. Time of Essence. The parties to this Agreement acknowledge and agree that
time is of the essence with respect to the consummation of the transactions
contemplated by this Agreement.

 

11.10. Governing Law. The validity, interpretation and enforcement of this
Agreement shall be governed by, and construed and enforced in accordance with
the local laws of the State of Florida without giving effect to its conflicts of
laws provisions, and to the exclusion of the law of any other forum, without
regard to the jurisdiction in which any action or special proceeding may be
instituted.

 

11.11. Exclusive Jurisdiction; Venue. EACH PARTY HERETO AGREES TO SUBMIT TO THE
EXCLUSIVE PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS
LOCATED IN BROWARD COUNTY, FLORIDA, FOR RESOLUTION OF ALL DISPUTES ARISING OUT
OF, IN CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND
ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN
THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM.

 

11.12. Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR THIS AGREEMENT, EACH
PARTY HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES ALL
RIGHTS TO A TRIAL BY JURY OF ANY ISSUES SO TRIABLE.

 

30

 

11.13. Construction. Each party to this Agreement has had the opportunity to
consult with counsel of its choice and make comments concerning this Agreement.
No legal or other presumption against the party drafting this Agreement
concerning its construction, interpretation or otherwise shall accrue to the
benefit of any party to this Agreement and each party expressly waives the right
to assert such a presumption in any proceedings or disputes connected with,
arising out of, or involving this Agreement.

 

11.14. Section Headings. The titles to the numbered sections in this Agreement
are solely for the convenience of the parties and shall not be used to explain,
modify, simplify, or aid in the interpretation of said covenants or provisions
set forth herein.

 

11.15. Counterparts. This Agreement may be executed by each party upon a
separate counterpart, and in such case one copy of this Agreement shall consist
of enough of such copies to reflect the signature of all of the parties to this
Agreement. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, and it shall not be necessary in making proof
of this Agreement or the terms of this Agreement to produce or account for more
than one of such counterparts.

 

11.16. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their
collective mutual intent, and no rule of strict construction shall be applied
against any person. The term “including” as used herein shall be by way of
example, and shall not be deemed to constitute a limitation of any term or
provision contained herein. Each defined term used in this Agreement has a
comparable meaning when used in its plural or singular form.

 

 

 

[SIGNATURE PAGE FOLLOWS]


31

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement and Plan of Merger
and Reorganization as of the date first set forth above.

 

Acquiror:

 

NYBD HOLDINGS, INC.,

a Florida corporation

 

 

By:_____________________________________

 

 

Merger Sub:

 

NYBD Merger Sub, Inc.,

a Florida corporation

 

 

By:_____________________________________

 

 

Company:

 

PLEASANT KIDS INC.,

a Florida corporation

 

 

By:_____________________________________

32

 

 

 

List of Exhibits and Schedules

 

 

Exhibit Description

 

Exhibit A Company Financial Statements

Exhibit B Acquiror Financial Statements

Exhibit C Lock-Up Agreement

 

 

Schedule Description

 

Schedule 3.4 Capitalization

Schedule 3.6 No Breach of Statute or Contract

Schedule 3.8 Absence of Undisclosed Liabilities

Schedule 3.9 Absence of Certain Changes

Schedule 3.10 Taxes

Schedule 3.11 Contracts; Insurance

Schedule 3.12 Litigation

Schedule 3.14 Compliance

Schedule 3.16 Brokers or Finders

Schedule 3.17 Permits and Licenses

Schedule 3.18 Banking Arrangements

Schedule 3.20 Employee Benefit Plans

Schedule 4.3 Subsidiary

Schedule 4.4 Capitalization

Schedule 4.6 No Breach of Statute or Contract

Schedule 4.11 Consents

Schedule 4.12 Litigation

Schedule 4.14 Absence of Certain Changes

Schedule 4.15 Taxes

Schedule 4.16 Contracts; Insurance

Schedule 4.19 Compliance

Schedule 4.21 Accounts and Notes Receivable

Schedule 4.22 Permits and Licenses

Schedule 4.23 Banking Arrangements

Schedule 4.25 Employee Benefit Plans

Schedule 5.5 Parties to Lock-Up Agreement

 

 

 

 

 

Schedule 3.4

 

 

Name and Address of Beneficial Owner

Title of

Class

Amount and Nature of

Beneficial Ownership

Percentage

Of Class

Robert Rico

4775 Collins Ave. Suite 4205

Miami Beach, FL 33140

Preferred

Class “A”

Stock

 

5,000,000

 

50%

Haim Yeffet

155 E. Flagler Street

Miami, FL

Preferred

Class “A”

Stock

 

2,000,000

 

20%

Calvin Lewis

4779 Collins Ave. Suite 1907v

Miami Beach, FL 33140

 

Preferred

Class “A”

Stock

 

2,000,000

 

20%

Franjosé Yglesias-Bertheau

14993 SW 21st Street

Miramar, FL 33027

Preferred

Class “A”

Stock

1,000,000

 

100%

 

Name and Address of Beneficial Owner

Title of

Class

Amount and Nature of

Beneficial Ownership

Percentage

Of Class

Robert Rico

4775 Collins Ave. Suite 4205

Miami Beach, FL 33140

 

Common Stock

 

500

 

50%

Haim Yeffet

155 E. Flagler Street

Miami, FL

 

Common Stock

 

200

 

20%

Calvin Lewis

4779 Collins Ave. Suite 7

Miami Beach, FL 33140

 

 

Common Stock

 

200

 

20%

Franjosé Yglesias-Bertheau

14993 SW 21st Street

Miramar, FL 33027

 

Common Stock

 

100

 

10%

 

 

Exhibit 4.16

 

JMZ Group Consulting Agreement dated February 1, 2013 to be converted into
23,000,000 common shares at closing and subject to a lock up agreement

 

 

 

 



 